Title: Charles Johnston to Thomas Jefferson, 4 March 1819
From: Johnston, Charles,White, David
To: Jefferson, Thomas


          
             Dr sir
            Lynchburg
March 4. 1819
          
          This will be handed to you by Mr David White who goes to Charlottesville with a view of undertaking to do the plaistering of the University. I recommend him to you as a very worthy man and a most excellent workman. Had I to engage a plaisterer to do such a job I know of no man I would So soon employ as I would him—as a proof of which I have engaged him to do the plaistering of a House I am about building in Botetourt for my future & permanent residence.
          
            I am with great respect Yr mo: obd st
            Ch Johnston
          
        